Motion Granted in Part and Denied in Part; Order filed September 30, 2013




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00599-CV
                                   ____________

          IN THE INTEREST OF B.M., M.L., AND A.A.C., Children


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-02208J


                                     ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue Appellant’s brief was
ordered to be filed by September 27, 2013. On that date, appellant filed a motion
to extend time to file the brief and requesting this court to “Order the Harris
County District clerk to allow access through the internet for counsel.” No brief
has been filed. We grant appellant’s motion for extension of time to file the brief,
but deny all other relief.

      Unless appellant files a brief with the clerk of this court on or before
October 7, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                     PER CURIAM